TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00709-CV



                                    David Jacobsohn, Appellant

                                                   v.

                             402 Lone Star Property, LLC, Appellee


             FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
         NO. C-1-CV-13-008926, HONORABLE DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION

                The trial court signed its judgment on October 14, 2013, and on October 24, 2013,

appellant filed his notice of appeal and posted a bond in the trial court. On February 19, 2014, we

sent appellant notice that the trial court clerk’s office had informed us that appellant had not paid for

the record or made arrangements for payment. We asked appellant to make payment arrangements

and provide a status report no later than March 3, cautioning him that a failure to do so could result

in the dismissal of his appeal. On March 14, we received notification from the trial court clerk that

appellant had not paid for the record, and to date, the record has not been filed and appellant has not

contacted this Court in any way. We therefore dismiss the appeal for want of prosecution. See Tex.

R. App. P. 42.3(b).
                                                  ____________________________________

                                                  David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Prosecution

Filed: May 2, 2014




                                              2